Citation Nr: 0637035	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids, 
prior to April 16, 2006.

2.  Evaluation of postoperative residuals, hemorrhoids with 
fistula in ano, rated as 10 percent disabling, effective 
April 17, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from March 1971 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2005 and April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In February 2005, the RO granted service connection for 
hemorrhoids and assigned an initial noncompensable 
evaluation.  In November 2005, the Board remanded the case.  
In April 2006, the RO increased the evaluation for 
postoperative residuals, hemorrhoids with fistula in ano to 
10 percent disabling effective April 17, 2006.


FINDINGS OF FACT

1.  For the period of February 6, 2004 to April 16, 2006, the 
veteran's internal hemorrhoids are characterized by no more 
than occasional bleeding with constipation and hard stool, 
with no evidence of large or thrombotic and irreducible or 
recurrent hemorrhoids.

2.  Prior to April 17, 2006 the veteran's hemorrhoids are 
characterized by rectal bleeding 3-4 times a week, with 
subjective complaints of fecal leakage after every bowel 
movement and a non-tender anal fistula.


CONCLUSIONS OF LAW

1.  The criteria for a compensable for hemorrhoids from 
February 6, 2004 to April 16, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals, hemorrhoids with fistula in ano from 
April 17, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335, 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of hemorrhoids.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of April 2004 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
her behalf, and what evidence was to be provided by her.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA notice predated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in April 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  
However, the Board notes that specific Dingess/Hartman notice 
was provided in a letter of March 2006.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
medical records and private medical records have been 
associated with the file.  The appellant was afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on her 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Legal Criteria and Analysis

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has significantly changed and 
that a staged rating is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset the Board notes that the RO has applied a 
staged rating in the evaluation of the veteran's disability.  
The veteran appealed the initial evaluation and has continued 
his appeal after the increased evaluation.  Finding, as noted 
above, that the level of disability has changed during the 
course of the appeal, the Board will apply a staged rating.

February 6, 2004 to April 16, 2006

In a February 2005 rating decision, service connection was 
established for hemorrhoids at the 0 percent disability level 
under Diagnostic Code 7336, effective February 6, 2004.  Via 
a rating decision of April 2006, the RO increased the 
evaluation to 10 percent disabling effective April 17, 2006.  
The veteran seeks a compensable evaluation for hemorrhoids 
for the period of time from February 6, 2004 to April 16, 
2006.    

The veteran's hemorrhoids are rated as 0 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic code 7336 from February 
6, 2004 through April 16, 2006.  Under this Diagnostic Code, 
to warrant a higher evaluation of 10 percent there must be 
large hemorrhoids or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for hemorrhoids for the period of 
time from February 6, 2004 to April 16, 2006.  

Outpatient treatment records dated between October 1999 and 
May 2004 note complaints of rectal bleeding.  At a  VA 
examination of March 2005 the veteran complained of continued 
problems with protrusion, pain and bleeding due to his 
hemorrhoids.  There was no reported leakage or involuntary 
bowel movement.  However, the veteran reported bleeding for a 
day or two when he got constipated and had hard stools 
approximately twice a month.  Treatment included hemorrhoidal 
suppositories twice a month in addition to Epson salts baths.  
Physical examination found no evidence of fecal leakage, 
lumen size was normal, no signs of fissures or anemia.  There 
was a 1cm x 3 mm atrophic scar in the 5 o'clock position from 
prior procedure, and with valsalva, there was a bluish venous 
swelling noted bulging slightly from the anus at 2 and 7 
o'clock positions.  There was no evidence of bleeding.  A 
diagnosis of symptomatic internal hemorrhoids was noted.  

The most reliable evidence establishes that the hemorrhoids 
were internal and non-thrombosed.  At the VA examination of 
March 2005 the veteran was found to have symptomatic internal 
hemorrhoids.  Although the veteran was diagnosed as having 
internal hemorrhoids, there is no reliable evidence of record 
that characterizes them as large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  Additionally, there is no suggestion in the 
record that the veteran has become anemic due to persistent 
hemorrhoidal bleeding.  Furthermore, there is no indication 
of fissures and the lay evidence establishes that he does not 
have persistent bleeding.  The Board notes that although the 
veteran reported bleeding, this was only when the veteran was 
constipated and had hard stools.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a schedular 10 percent 
rating under Diagnostic Code 7336 are not more nearly 
approximated.  A preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

The claim for a compensable disability rating for hemorrhoids 
from February 6, 2004 through April 16, 2006, is therefore 
denied.  

Evaluation from April 17, 2006

The veteran seeks an evaluation in excess of 10 percent for 
hemorrhoids from April 17, 2006.  In an April 2006 rating 
decision, the RO increased the evaluation of postoperative 
residuals, hemorrhoids with fistula in ano, from 
noncompensable to 10 percent disabling effective April 17, 
2006 under Diagnostic Code 7335.  

As noted above, external or internal hemorrhoids, with 
persistent bleeding and with secondary anemia, or with 
fissures warrant a 20 percent rating.  A 10 percent 
evaluation is assigned for large or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  For mild or moderate 
hemorrhoids, a 0 percent rating is warranted.  Diagnostic 
Code 7336.  

A fistula in ano is rated under Diagnostic Code 7335 which 
notes that the rating criteria applicable is Diagnostic Code 
7332 for impairment of sphincter control.  Under Diagnostic 
Code 7332, complete loss of anal sphincter control, warrants 
a 100 percent rating.  A 60 percent evaluation is warranted 
for extensive leakage and fairly frequent involuntary bowel 
movements.  Occasional involuntary bowel movements, 
necessitating wearing of pad warrants assignment of a 30 
percent rating.  A 10 percent evaluation is appropriate for 
constant slight, or occasional moderate leakage.  Where the 
impairment is healed or slight, without leakage, a 0 percent  
rating is assigned. 

At a VA examination of April 2006 the veteran reported that 
his sphincter control was fine, except that he has fecal 
leakage after every bowel movement which does not require the 
use of pads.  The veteran also reported experiencing bleeding 
approximately 3-4 times a week.  He denied thrombosed 
hemorrhoids.  Physical examination revealed a normal 
prostate, non-tender, symmetrical, negative nodules, negative 
gross blood, and negative stool hemocult.  There were no 
external hemorrhoids, and no internal hemorrhoids were 
palpable.  There was no evidence of fecal leakage or anemia.  
There was a fistula at the 5 o'clock position which was 
negative for drainage.  There was no evidence of bleeding.  

In a statement of September 2006, the veteran reported that 
he has persistent leakage between bowel movements.  That he 
uses a mat at night while he sleeps to prevent stains and he 
finds blood and fecal leakage every morning.  He also noted 
that his underwear is stained from leakage by lunchtime every 
day.  

The veteran is currently evaluated as 10 percent disabling 
under Diagnostic Code 7335.  To warrant a higher evaluation 
of 20 percent, the competent evidence of record must show 
that the veteran is experiencing occasional involuntary bowel 
movements, necessitating wearing of pad.  After a careful 
review of the evidence of record, the Board finds that the 
veteran's disability does note warrant a higher evaluation.

At the most recent VA examination April 2006, the veteran 
denied experiencing any involuntary bowel movements or 
needing to use a pad for fecal leakage.  In fact, he reported 
his sphincter control to be fine.  Physical examination did 
not reveal any fecal leakage or bleeding.  As there is no 
reliable evidence of involuntary bowel movements or the need 
of the use of pads, the Board finds that a higher evaluation 
under Diagnostic Code 7332 is not warranted.  

The Board notes that in his most recent statement the veteran 
stated that he uses a protective mat on the bed at night 
which he finds stained with blood and fecal leakage in the 
mornings.  However, the veteran has not reported any 
involuntary bowel movement.  Regardless, the Board finds that 
the veteran's recent statements are inconsistent with his 
prior reports and are less reliable.  Furthermore, his recent 
statements are inconsistent with the medical evidence.  Hs 
recent statements regarding a change in condition are 
accorded less probative value.  Therefore, a higher 
evaluation is not warranted.

The Board has also considered Diagnostic Code 7336 for the 
evaluation of hemorrhoids.  In order to warrant a higher 
evaluation of 20 percent the competent evidence of record 
must show external or internal hemorrhoids, with persistent 
bleeding and with secondary anemia, or with fissures.  A 
review of the competent evidence of records does not support 
a higher evaluation under Diagnostic Code 7336.  At the 
latest VA examination the veteran was found not to have any 
external or internal palpable hemorrhoids.  Although there 
was reported bleeding, there was no evidence of anemia or 
fissures.  Therefore, the Board finds that the competent 
evidence of record does not support a higher evaluation under 
Diagnostic Code 7336.

The claim for an evaluation in excess of 10 percent disabling 
for postoperative residuals, hemorrhoids with fistula in ano 
from April 17, 2006, is therefore denied.


ORDER

An initial compensable evaluation for hemorrhoids from 
February 6, 2004 to April 16, 2006, is denied.

An evaluation in excess of 10 percent disabling for 
postoperative residuals, hemorrhoids with fistula in ano, 
from April 17, 2006 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


